Kane, J. P.,
dissents and votes to affirm in a memorandum. Kane, J. P., (dissenting). On this motion for summary judgment, the movant is defendant County of Schenectady. The law imposes upon the moving party the burden to set forth a prima facie showing of entitlement to summary judgment, as a matter of law. This requires submission to the court of sufficient evidence to demonstrate the absence of any material issue of fact and the failure to make such a prima facie showing requires a denial of the motion, regardless of the sufficiency of the opposing papers (Winegrad v New York Univ. Med. Center, 64 NY2d 851, 853).
Here, in response to the County’s demand for particulars as to acts of negligence on its part, plaintiff alleged that such negligence on the part of the County consisted of "[negligently designing, constructing, repairing and/or maintaining certain roads, highways, culverts, shoulders, retaining walls, walls and chain link fences at or near the accident scene”.
The moving papers seeking summary judgment allege, essentially, that the site of the accident is owned and controlled by the State of New York and that the only relationship the County has to the site is set forth in a "snow and ice” agreement, as attached to the moving papers. The County contends that by those attachments the State acknowledges its ownership of the highway at the accident site. Additionally, it is contended that no notice of any defective condition at the accident site was filed as required by a local County law.
Nowhwere in the moving papers does the County address the allegation of negligence in the initial design and construction of the highway at the accident site. The bare allegation of *894ownership by the State does not address the question of the alleged negligence of the County in affirmatively creating the condition complained of, for which no notice of claim would be required (see, Haviland v Smith, 91 AD2d 764). Moreover, accepting the County’s argument that the State took title to the highway from the County, there remains open the serious issue of the date of any such takeover, and the residual and proportional responsibility of the County resulting from its original design and construction of the highway (see, Ball v County of Monroe, 79 AD2d 878, lv denied 52 NY2d 706; McCormick v State of New York, 51 AD2d 28, 31, affd 44 NY2d 774). In sum, the County has not sustained its burden of demonstrating the absence of any material issue of fact (see, Winegrad v New York Univ. Med. Center, supra). I would therefore affirm the order appealed from.